     Case 2:19-cv-00069-ECM-SMD Document 11 Filed 08/29/19 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

LIBERTARIAN PARTY OF ALABAMA )
                                             )
       Plaintiff,                            )
                                             )
       v.                                    )     CIV. ACT. NO. 2:19-cv-69-ECM
                                             )
JOHN HAROLD MERRILL,                         )
Secretary of state for the State of Alabama, )
                                             )
       Defendant.                            )

                                   RULE 26(f) ORDER

       The parties are hereby reminded of the obligation, imposed by FED.R.CIV.P. 26(f),

to confer and to develop a proposed discovery plan and other information as required for

filing the report of the parties’ planning meeting. Accordingly, it is

       ORDERED that the FED.R.CIV.P. 26(f) report containing the discovery plan shall

be filed as soon as practicable but not later than September 19, 2019.

       Dispositive motions shall be filed no later than 180 days prior to the pretrial

hearing/conference date. If the parties seek to vary from that schedule, they should

present, in the plan, specific case-related reasons for the requested variance. In their Rule

26(f) report, however, the parties should assume that the 180-day requirement will apply

when the court enters the Rule 16(b) Uniform Scheduling Order. (“USO”).

       It is also the policy of this district that Rule 26(a)(3) witness list exchange (§ 9

USO), deposition designations (§ 10 USO), and exchange of trial exhibits and evidence (§

11 USO) occur no later than 42 days prior to trial, to allow appropriate time for filing and
     Case 2:19-cv-00069-ECM-SMD Document 11 Filed 08/29/19 Page 2 of 2



resolution of objections and motions related thereto. The parties may agree to longer

deadlines, but shorter deadlines ordinarily will not be allowed.

       This case ordinarily will be set for trial during one of the presiding judge’s regularly

scheduled civil trial terms, within 14 to 16 months of this order if a term is available and,

if not available, then as soon as possible thereafter. The pretrial date is normally set

within four to eight weeks of a scheduled trial term. The dates of each judge’s civil trial

terms are available on the court’s website located at http://www.almd.uscourts.gov.

       The court may or may not hold a scheduling conference before issuing a scheduling

order. If the court holds a scheduling conference, counsel may participate in the scheduling

conference by telephone unless otherwise ordered by the court.

       The scheduling order entered by the court will follow the form of the Uniform

Scheduling Order adopted by the judges of this court. The Uniform Scheduling Order is

also available on the court’s website.

       DONE this 29th day of August, 2019.


                                          /s/ Emily C. Marks
                                    EMILY C. MARKS
                                    CHIEF UNITED STATES DISTRICT JUDGE
